Title: Abigail Adams 2d to John Adams, 10 May 1783
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John



Braintree May 10 1783

No opportunity of writing has pressented since I was so happy as to receive two excellnt letters from my Dear Pappa, neither of them of a date later than actober. Not a vessell has sailed for Europe these many months. All the return that it is in my power to make, is to indeavour to assure you Sir that I feel a greater degree of gratitude for all your favours, than it is possible for me to express. It is the foundation of virtue, and I hope is fully impressed on my heart.
I assure you my Dear Sir that I have suffered, not a little mortification, whenever I reflected that I have requested a favour of you that your heart and judgment did not readily assent to grant. Twas not that your refusal pained me, but the consciousness that there was an impropriety, in my soliciting whatever you should consider incompattiable to comply with. It has rendered me so througherly dissatisfied with my own oppinion and judgment, that I shall for the future take care to avoid the possibility of erring in a similar situa­tion manner and shall feel doubly gratified by the receipt of aney favour unsollicited.
Whatever Books my Dear Sir you think proper to recommend to me, I shall receive with particular pleasure, those of your choice, cannot fail, to gratify your Daughter. I have not that taste for history which I wish and which might be greatly advantagous, but I hope it is yet to be acquired.
Permit me my Dear pappa to join the general voice in addressing my congratulations on your late happy success in your publick station. None I believe refuse to acknowledge and express the gratified that is due to those who have been immediately instrumental in accomplishing this great event, altho many persons do not appear gratified with it. It does not so intirely coincide with their own interest, as they wish, and this principle of selfinterest is too often the governing power of the mind. It is upon the same motive that I am so intirely gratified, by it—as it leads me to look forward with pleasure to your return. I hope the period is not far distant. Yet I still have an ardent desire to cross the atlantick, it is quite as powerfull as ever. Was you to continue abroad I should not feel contented with the distant prospect I have had of it for these few years, past.
I wrote you last December by Mr. Robbins a young gentleman who was for some time an instructor to my Brothers. He has been detained all Winter in Virginia and I suppose my letter will never reach you.
It seems almost an age since we have received aney direct accounts from my Brother John. I feel at times as if we were growing into Life strangers to each other. It is a painfull reflection to my mind. I hope he has not lost in aney degree his affection for his friends, or the remembrance of them. His advantages are great, and I flatter myself that his improvements in every thing necessary, and usefull, will be in proportion.
I hope my Dear Sir that you will receive this; before you leave Europe. It will remind you of a Daughter who derives her happiness from the anticipation of your return, who is ever solicitious of your remembrance and whose greatest pleassure is in subscribing yours Dutifully and affectionately,

A Adams

